          Case 8:18-cv-01278-PWG Document 40 Filed 09/30/19 Page 1 of 5



                         IN THE UNITED STATES DISTRICT COURT
                            FOR THE DISTRICT OF MARYLAND

EQUAL RIGHTS CENTER, et al.         *
                                    *
     Plaintiffs,                    *
                                    *     Civil No. 8:18-cv-1278-PWG
     v.                             *
                                    *
WALTER REED NATIONAL                *
MILITARY MEDICAL CENTER, et al.     *
                                    *
     Defendants                     *
                                *********
        JOINT STATUS REPORT AND REQUEST TO STAY LITIGATION

         Plaintiffs, Equal Rights Center and Sylvester Fiers, and Defendants, Walter Reed

National Military Medical Center, Mark T. Esper, Acting United States Secretary of Defense in

his official capacity,1 and U.S. Navy and Exchange Service Command (hereinafter “Federal

Defendants”) hereby file this Joint Status Report, and state as follows:

    I.        Procedural Background

         1.      On or about May 3, 2018, Plaintiffs filed this lawsuit pursuant to Section 504 of

the Rehabilitation Act of 1973, 29 U.S.C. § 794 (“Rehab Act”), alleging that Walter Reed

National Military Medical Center (“WRNMMC”) and the U.S. Navy Exchange Service

Command (“NEX”) do not provide accessible restrooms facilities for individuals who use

wheelchairs. For relief, Plaintiffs seek: (i) a declaration that the Federal Defendants’ failure to

make the restroom facilities accessible to individuals who use wheelchairs is a violation of

applicable United States Department of Defense (“DoD”) standards and the Rehab Act; (ii) an

injunction requiring Federal Defendants to immediately and expeditiously modify the restroom




1
 James Mattis, the originally named defendant, resigned as Secretary of the United States
Department of Defense in December 2018.
         Case 8:18-cv-01278-PWG Document 40 Filed 09/30/19 Page 2 of 5



facilities in full compliance with applicable DoD standards; (iii) compensatory damages; and (iv)

reasonable attorneys’ fees and costs.

       2.      On or about September 7, 2018, Plaintiffs and Federal Defendants filed a Joint

Motion to Stay Litigation. See ECF No. 29. The Motion to Stay explained that the Federal

Defendants are actively working to resolve accessibility issues surrounding the restrooms located

within the WRNMCC and NEX. Completion of the construction could eliminate the need for

any judicial involvement in this civil action. Accordingly, the parties respectfully requested a

temporary stay to avoid unnecessary expenditure of the Court’s or the parties’ resources. See id.

       3.      On or about October 8, 2018, this Court stayed the litigation for 90 days. See

ECF No. 33. The parties filed a Joint Status Report on or about January 2, 2019, wherein

Federal Defendants provided an update on the construction. See ECF No. 34. This Court

thereafter extended the stay of this case for an additional 90 days, “subject to renewal upon a

showing that the parties are continuing to make progress toward a mutually agreeable resolution

of the case.” ECF No. 35.

       4.      The parties filed a second Joint Status Report on or about April 3, 2019, wherein

Federal Defendants provided another update on the construction. See ECF No. 36. This Court

thereafter extended the stay of this case for an additional 90 days, and requested that the parties

file a new Joint Status Report on or before July 2, 2019. See ECF No. 37.

       5.      The parties filed a third Joint Status Report on or about July 2, 2019, wherein

Federal Defendants provided another update on the construction. See ECF No. 38. This Court

thereafter extended the stay of this case for an additional 90 days, and requested that the parties

file a new Joint Status Report on or before September 30, 2019. See ECF. No. 39.




                                                  2
           Case 8:18-cv-01278-PWG Document 40 Filed 09/30/19 Page 3 of 5



          6.       The following sets forth Federal Defendants’ averments regarding the current

status and plans for the relevant facilities. Absent additional information or discovery, Plaintiffs

at this time are unable to concur in or dispute their accuracy.

   II.          Update on NEX restrooms

          7.       Construction in the NEX restrooms is complete. Plaintiffs have expressed an

interest in performing a site survey of the NEX restrooms. Counsel for Federal Defendants

informed Plaintiffs’ counsel that the Agency is amenable to that request. Plaintiffs have

determined an approximate cost of that site survey, and are currently negotiating with

Defendants regarding scheduling and payment of that site survey.

   III.         Update on WRNMMC

          8.       Remediation of the WRNMMC restrooms continues.

          9.       The construction in the Building 10 restrooms (0502, 0503, 0602, 0603, 1017, and

1018) is complete. These restrooms should open in the first week of October 2019.

          10.      The design submissions for restrooms in Building 9 are complete. Although

construction was previously expected to commence on or before August 2019, construction is

now expected to commence by November 1, 2019. Construction completion for Building 9

restrooms, which was previously scheduled for December 2019, is now anticipated in February

2020.

          11.      Plaintiffs have expressed an interest in performing a site survey of the WRNMMC

Building 10 restrooms upon completion of work for those restrooms. Counsel for Federal

Defendants informed Plaintiffs’ counsel that the Agency is amenable to that request. Plaintiffs

have determined an approximate cost of that site survey, and are currently negotiating with

Defendants regarding scheduling and payment of that site survey.




                                                   3
          Case 8:18-cv-01278-PWG Document 40 Filed 09/30/19 Page 4 of 5



         12.      In sum, remediation has continued to progress since the Parties’ last status report.

Federal Defendants remain committed to thoroughly addressing all accessibility concerns and are

actively working to achieve this goal as quickly as possible. Counsel for both parties currently

are in the process of negotiating a global resolution of this lawsuit, and anticipate further

discussions in that regard.

   IV.         Request to Stay Litigation Through October 30, 2019

         13.      In good faith reliance on Federal Defendants’ averments in this motion, which

Plaintiffs have not had an opportunity to verify, and in order to allow for the progression of

construction at WRNMMC, the parties believe that a stay of all proceedings in this case until

October 30, 2019 is appropriate.

         14.      Counsel for Federal Defendants remains willing to convey updates on the

construction progress to Counsel for Plaintiffs throughout this stay period, and/or provide

another status report to the Court in 30 days.

         15.      Because further proceedings may prove to be unnecessary upon completion of the

construction, the parties respectfully request that the Court stay this litigation until and including

October 30, 2019.

                                                        Respectfully submitted,

                                                        Robert K. Hur
                                                        United States Attorney

 _/s/__________________________________                 _/s/__________________________________
 Eric L. Klein (Bar No. 29195)                          Sarah A. Marquardt (Bar No. 17294)
 James M. Auslander (pro hac vice)                      Assistant United States Attorney
 John G. Cossa (pro hac vice)                           36 S. Charles Street, 4th fl.
 BEVERIDGE & DIAMOND, P.C.                              Baltimore, Maryland 21201
 1350 I Street, N.W., Suite 700                         410-209-4800
 Washington, D.C. 20005-3311                            sarah.marquardt@usdoj.gov
 (202) 789-6016                                         Attorney for Defendants
 (202) 789-6190 (fax)



                                                    4
      Case 8:18-cv-01278-PWG Document 40 Filed 09/30/19 Page 5 of 5



eklein@bdlaw.com
jauslander@bdlaw.com
jcossa@bdlaw.com


_/s/__________________________________
Hannah Lieberman (Bar No. 05456)
Kaitlin Banner (pro hac vice)
WASHINGTON LAWYERS’
COMMITTEE FOR CIVIL RIGHTS
AND URBAN AFFAIRS
11 Dupont Circle, NW, Suite 400
Washington, D.C. 20036
(202) 319-1000
(202) 319-1010 (fax)
kaitlin_banner@washlaw.org
Attorneys for Plaintiffs




                                         5
